DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 1 and 2, drawn to a method for determining a degree of progressive chronic hepatitis and liver fibrosis from a blood sample, classified in G01N33/6893.
II. Claim 4, drawn to a kit comprising monoclonal antibody AGP601 and an HRP-RCA II conjugate, classified in C07K14/473.
III. Claim 5, drawn to an immunochromatography test strip, classified in G01N33/566.

The inventions are independent or distinct, each from the other because:
Inventions of Groups I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product as claimed (the kit comprising antibody and HRP-RCA II conjugate) can be used in a materially different process of using the product, for example, for example, the product could be used for epitope mapping.
Inventions of Groups I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the immunochromatographic test strip product of Group III .
Inventions of Groups II and III are directed to related distinct products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are: (1) not capable of use together, as they a kit comprising AGP501 and conjugate as claimed at 4 would interfere with binding at an immunochromatographic test strip comprising the same reagents. Additionally, the product inventions of Groups II and III are materially different because the invention of Group II does not require structure, such as an immunochromatographic strip, as is required by the invention of Group III. (2) The inventions are mutually exclusive because, as indicated above, you could not use both together at the same time (the binding of one product would interfere with binding at the other). (3) A kit as recited at Group II, which encompasses for example free reagent (the antibody and conjugate) is not an obvious variant of an immunochromatographic test strip because free reagent could be used in a number of different immunoassay techniques, whereas a test strip device such as that of Group III would be limited to techniques which operate based on the capillary flow of fluid/sample through an immunochromatographic medium. 
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions are distinct for the reasons as described in detail above. See also each have acquired a separate status in the art because of their divergent subject matter (see above classification). In addition, the inventions require a different field of search, specifically each requires a different classification based search strategy of the patent literature, and different and distinct test-based searches of both the patent and non-patent literature (namely using different text based search queries in order to uncover all relevant art pertaining to each). It is not likely that a search/consideration of just a product will cover all consideration pertaining to a method, considering methods often require additional and different considerations under non-prior art based statutes (such as 35 U.S.C. 112(a), regarding enablement and 35 U.S.C. 101, regarding patent subject matter eligibility). Additionally, a search of one method of using a product is not likely to uncover all relevant art pertaining to a product, since a product can often be used in multiple different methods/ways of using that product (see for example, as discussed previously above). Similarly, the distinct products would require their own separate search and consideration, considering they are not the same in scope (for example, the distinct products could also require their own search, and also consideration under statutes such as 35 U.S.C. 101 (regarding products of nature)). For all of these reasons, a serious search and/or examination burden would likely exist without restriction.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Notice of Possible Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Correspondence

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN J MARCSISIN/Primary Examiner, Art Unit 1641